DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 02/08/2021 has been entered. Claim 1 has been amended. Claims 2 and 22-36 were previously cancelled. Claim 37 has been added. Claims 1, 3-21 and 37 remain pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (Pub. No.: US 2007/0276420 A1), hereinafter Sorensen, in view of To et al. (Pub. No.: US 2015/0080896 A1), hereinafter To. 
Regarding claim 1, Sorensen discloses (figs. 2, 3A-3D, 4-5,) a device (cutter device 10) comprising:
	a shaft (tube 14) (¶ 0014, ln. 2-3);
a distal member (portion after bent 17, ¶ 0015, ln. 3-5) positioned at a distal end of the shaft (see fig. 5), said distal member having a forward end (end toward protruding tip 24) and a rearward end (end toward bend 17) (see fig. 5);
a forward tip (protruding tip 24) formed at the forward end of the distal member (¶ 
a right edge (lateral edge 20) and a left edge (lateral edge 22) progressing rearwardly from the forward tip (¶ 0014, ln.5-7);
a depression, trough, cavity or open area rearward of the forward tip and between the right edge and the left edge (i.e., entrance of lumen 27, ¶ 0014);
Wherein at least portions of the right and left side edges are configured to cut tissue as the tissue advances in the rearward direction over the right and left edges (¶ 0014, ln. 15-16).
While Sorensen does not explicitly disclose wherein the right and left edges incline at an angle of about 20 degrees to about 70 degrees relative to a transverse axis of the shaft, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Further, the device disclosed by Sorensen (see fig. 5) comprises left and right edges that progressively incline from an angle of about 0 degrees to an angle of about 90 degrees relative to the transverse axis of the shaft (see fig. 5). Therefore, a portion of the right and left edges disclosed by Sorensen incline at an angle of about 20 degrees to about 70 degrees relative to a transverse axis of the shaft. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right and left edges of Sorensen such that they incline at an angle of about 20 degrees to about 70 degrees. Doing so would provide left and right side edges that suitable cuts and removes tissue.

Sorensen fails to disclose a bottom that is curved upwardly and rearwardly from the forward tip to the rearward end and at least portions of the right and left edges are serrated.
To teaches (fig. 4) a device (cutting head 400) in the same field of endeavor comprising a bottom that is curved upwardly and rearwardly from a forward tip to a rearward end (see fig. 4) and at least portions of the right and left side edges (cutting blade 420) are serrated (see fig. 4, ¶ 0056, ln. 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of Sorensen such that it is curved upwardly and rearwardly from a forward tip to a rearward end as taught by To. Doing so facilitates entry of the target tissue into the device (To, ¶ 0062, ln. 11-18). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least portions of the right and left side edges of Sorensen such that they are serrated as taught by To. Serrated surfaces are known in the art as cutting surfaces (To, ¶ 0056, ln. 1-5). 
Regarding claim 3, Sorensen further discloses (fig. 3B) that right edge and left edge revolve (i.e., the edges are non-parallel) as they progress rearward (see fig. 3B). 
Regarding claim 4, Sorensen further discloses (fig. 2A and annotated fig. 3A below) that the right edge and left edge increase in height as they progress rearward (see height direction in annotated fig. 3A below). 

    PNG
    media_image1.png
    367
    561
    media_image1.png
    Greyscale

Sorensen Annotated fig. 3A
Regarding claim 5, Sorensen further discloses (figs. 3A and 3B) that the right edge and left edge increase in height and rotate (i.e., edges are non-parallel) as they progress rearward (see figs. 3A and 3B). 
Regarding claim 6, Sorensen further discloses (annotated fig. 3A above) that at a first location on the front tip, the right edge and left edge are positioned at a first height (see height direction in annotated fig. 3A above) and orientated at a first orientation that is vertical or near vertical. 
Regarding claim 7, Sorensen further discloses (annotated fig. 3A above) that at a second location rearward of the first location, the right edge and left edge are higher than at the first location and have each rotated to a second orientation between horizontal and vertical and further from vertical than the first orientation (see annotated fig. 3A).
Regarding claim 8, Sorensen further discloses (annotated fig. 3A above) that at a third location rearward of the second location, the right edge and left edge are higher 
Regarding claim 9, Sorensen further discloses (annotated fig. 3A above) that at a fourth location rearward of the third location, the right edge and left edge are higher than at the third location (see annotated fig. 3A).  
Regarding claim 10, Sorensen further discloses (annotated fig. 3A above) that in a region that includes the third location, the right and left edges are configured to cut tissue (¶ 0014).
Regarding claim 11, Sorensen in view of To fail to teach wherein, within said region, the right and left edges have serrations.
To teaches (fig. 4) left and right edges that have serrations (see fig. 4, ¶ 0056, ln. 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right and left edges of said region of Sorensen in view of To such that they have serrations as taught by To. Serrated surfaces are known in the art as cutting surfaces (To, ¶ 0056, ln. 1-5).
Regarding claim 12, Sorensen further discloses (fig. 4) that the device further comprises an aspiration lumen (27) (¶ 0016, ln. 8-10). 
Regarding claim 13, Sorensen further discloses (fig. 2) that the device further comprises an irrigation lumen (lumen of outer tube 16) (¶ 0026, ln. 1-4). 
Regarding claim 14, Sorensen further discloses (fig. 2 and 4) that the device further comprises an aspiration lumen (27, ¶ 0016, ln. 8-10) and an irrigation lumen (lumen of outer tube 16, ¶ 0026, ln. 1-4). 
claim 15, Sorensen further discloses (fig. 1) a system comprising the device in combination with an aspiration pump (4) connected to the aspiration lumen (¶ 0026, ln. 30-33). 
Regarding claim 17, Sorensen further discloses (fig. 4) a method for using the device according to claim 1 to form an opening in trabecular meshwork tissue of an eye having a Schlemm’s Canal, an anterior chamber and a trabecular meshwork (¶ 0024, ln. 3-9), said method comprising the steps of:
Inserting into the anterior chamber a distal portion of said device (¶ 0026, ln. 4-6), said distal portion including the distal member;
Advancing the distal member, front tip first, through the trabecular meshwork and into Schlemm’s Canal (¶ 0027, ln. 6-9); and
Advancing the distal member, front tip first, through the Schlemm’s Canal such that trabecular meshwork tissue contacts and is severed by the right and left edges of the distal member (¶ 0028, ln. 1-3). 
Regarding claim 18, Sorensen further discloses (fig. 4) that the device further comprises an aspiration lumen (27, ¶ 0016, ln. 8-10) and wherein the method further comprises aspirating tissue and/or fluid through the aspiration lumen (¶ 0026, ln. 30-33).
Regarding claim 19, Sorensen further discloses (fig. 2) that the device further comprises an irrigation lumen (lumen of outer tube 16) (¶ 0026, ln. 1-4) and wherein the method further comprises delivering fluid into the eye through the irrigation lumen (¶ 0026, ln. 1-4). 
Regarding claim 20, Sorensen further discloses that irrigation and aspiration are used to clear debris within the anterior chamber (¶ 0026, ln. 9-15, ln. 30-33). 

Regarding claim 21, Sorensen further discloses (fig. 4) that the trabecular meshwork tissue that is severed during the procedure is aspirated into the aspiration lumen (¶ 0029, ln. 1-7). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of To, as applied to claim 15 above, and further in view of Sorensen et al. (Pub. No.: US 2012/0157912 A1), hereinafter Sorensen ‘912.
Regarding claim 16, Sorensen in view of To fail to teach that the aspiration pump is part of a phacoemulsification console or phacoemulsification surgical system.  
Sorensen ‘912 teaches (fig. 1) a system in the same field of endeavor wherein the aspiration pump is part of a phacoemulsification console or phacoemulsification surgical system (¶ 0011, ln. 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration pump taught by Sorensen modified with Adams to be a part of a phacoemulsification console or phacoemulsification surgical system as taught by Sorensen ‘912. Doing so is desirable in a phacoemulsification procedure (Sorensen ‘912, ¶ 0007).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of To, as applied to claim 1, above, and further in view of Adams et al. (Pub. No.: US 2005/0159767 A1).
Regarding claim 37, Sorensen in view of To fail to teach wherein the depression, trough, cavity or open area rearward of the forward tip and between the right edge and the left edge is U-shaped. 
Adams teaches (fig. 6) a device in the same field of endeavor wherein an open area (cutting window 42) rearward of the forward tip (forward end 56) and between the right edge and the left edge (cutting edge 54) is U-shaped (see fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depression, trough, cavity or open area rearward of the forward tip and between the right edge and the left edge of Sorensen in view of To such that it is U-shaped, as taught by Adams. Changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 149 USPQ 47, see MPEP § 2144.04 IV. B.) as the applicant has not demonstrated the criticality of this limitation. Further, providing a U-shaped open area provides the open area with a suitable shape for removing tissue. 

Response to Arguments
Applicant’s arguments, see page 6, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1, 3-15, 17-19 and 21 under 35 USC §103 over Sorensen in view of To have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781